EXHIBIT 10.1 Advertising Contract Company: Cerebain Biotech Date: August 12th , 2013 Contact Person: Eric Clemons Title: President Address: 13455 Noel Road Phone: 714-747-0500 City: Dallas State: TX Zip: 75240 Fax: 949-415-7478 Description of Deliverables This is a twelve (12) month campaign beginning on August 12th, 2013 and ending on August 12th, 2014 at a cost of $125,000.00 USD and 150,000 restricted (rule 144) shares of “DDOO” with piggy back registration rights. The client agrees to pay the sum of 20,000.00 USD by Wednesday August 14th, 2013 and agrees to deliver shares of “DDOO” to company or designated persons by September 12th, 2013. The client also agrees to pay the balance in eleven (11) monthly payments of 9545.46 due on the following dates September 12th, 2013
